DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

            Claims 8 and 17 are objected to because of the following informalities:  

            In claim 8, “…adjustable impedance matching matching circuit…” in line 3 should be corrected to “…adjustable impedance matching . Appropriate correction is required.

            In claim 17, “…adjustable impedance matching matching circuit…” in line 3 should be corrected to “…adjustable impedance matching 

Claim Interpretation

           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

            The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
           This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “means for receiving…”, “means for generating…”, “means for generating…” and “means for launching…” in claim 20.

           A review of the specification shows corresponding structure for the “means for generating a first signal…” as shown in Figures 46F – 46G (transceiver, #4616) and recited in Paragraphs 0453 – 0455.
           A review of the specification shows corresponding structure for the “means for generating a channel quality indicator…” as shown in Figures 46F – 46G (controller, #4646) and recited in Paragraphs 0460 and 0465.
           A review of the specification shows corresponding structure for the “means for generating a second signal…” as shown in Figures 46F – 46G (transceiver, #4616) and recited in Paragraphs 0453 – 0455.
           A review of the specification shows corresponding structure for the “means for launching a second guided…” as shown in Figures 46F – 46G (launcher and #4608’) and recited in Paragraphs 0453 – 0455.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 102

          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           Claims 1, 5, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al (US 2016/0149665).

            Re claims 1 and 11, Henry teaches of a system comprising: a launcher (coupler, #1620, Figures 16, 19 and 24) configured to receive a first guided electromagnetic wave from a remote system (#1500 or #1502, Figures 16, 19 and 24) that is guided (guided waves, #1520, Figures 15 – 16, 19 and 24) by a transmission medium (medium, #1525, Figures 15 – 16, 19 and 24) and propagates along the transmission medium without requiring an electrical return path (Paragraph 0217); a transceiver (#1610, Figures 15 – 16, 19 and 24) configured to generate a first signal in response to receiving the first guided electromagnetic wave (training signals, Paragraph 0206 and output signal from 

            Re claims 5 and 14, Henry teaches of wherein the controller adjusts at least one transmit parameter of the system based on the channel quality indicator (channel control parameters, Paragraph 0206).

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 2, 6 – 7, 12 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Henry et al (US 2017/0033465) (Henry (2)). 

            Re claims 2 and 12, Henry teaches all the limitations of claims 1 and 11 as well as the channel quality indicator indicated channel control parameters such as a modulation type, bit rate, MIMO mode, frequency band, frequency channels, error coding 
            Henry(2) teaches of a launcher includes an array of antennas (array, Paragraph 0086, 0250 and 0304 – 0305) having an aperture (Paragraph 0286), and wherein a controller adjusts the aperture of the array of antennas based on the operating frequency (aperture can be controlled, Paragraphs 0121 and 0286). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the launcher include an array of antennas having an aperture to radiate wireless signals to perform surface wave transmission and to have the controller adjust the aperture of the array of antennas responsive to frequency band indicated by the channel quality indicator for reduced propagation losses.

            Re claims 6 and 15, Henry teaches all the limitations of claims 5 and 14 as well as wherein the at least one transmit parameter includes an amplitude, and wherein the controller adjusts the amplitude responsive to the channel quality indicator (Paragraphs 0206 and 0209). However, Henry does not specifically teach of the transmit parameter includes a transmit power of the transceiver.
            Henry(2) teaches of wherein the at least one transmit parameter includes a transmit power of the transceiver, and wherein the controller adjusts the transmit power 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller adjust the transmit power of the transceiver responsive to the channel quality indicator to enhance performance.

            Re claims 7 and 16, Henry teaches all the limitations of claims 5 and 14 as well as wherein the at least one transmit parameter includes a selected multi-input multi-output (MIMO) technique of the transceiver (MIMO mode, Paragraphs 0184 and 0206), and wherein the controller selects the selected MIMO technique responsive to the channel quality indicator (Paragraph 0206). However, Henry does not specifically teach of wherein the launcher includes an array of antennas.
            Henry(2) teaches of wherein the launcher includes an array of antennas (array, Paragraph 0086, 0250 and 0304 – 0305).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the launcher include an array of antennas having an aperture to radiate wireless signals to perform surface wave transmission.

           Claims 3 – 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Henry and Henry (2) in view of Johnson et al (US 2017/0085003).

Re claims 3 and 13, Henry and Henry(2) teach all the limitations of claims 2 and 12 except of wherein the array of antennas comprises an array of polyrod antennas.
            Johnson teaches of an array of antennas comprising an array of polyrod antennas (Abstract, Fig.6 and Paragraphs 0511 and 0519).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the array of antennas comprise an array of polyrod antennas for achieving a corresponding gain pattern for surface wave transmission.

            Re claim 4, Henry, Henry (2) and Johnson teach all the limitations of claim 4 as well as Johnson teaches of wherein the array of polyrod antennas each include a tapered dielectric rod (Paragraph 0512 – 0515).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the array of polyrod antennas each include a tapered dielectric rod so as to have the signal propagate along the dielectric core and perform surface wave transmission with reduced radiation losses.

           Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Chen et al (US 2019/0113642).

           Re claims 9 and 18, Henry teaches all the limitations of claims 1 and 11 as well as wherein the first guided electromagnetic wave propagates along the transmission medium via a plurality of guided wave modes (guided wave modes, Paragraph 0040), wherein 
           Chen teaches of wherein each of the plurality of guided wave modes has a corresponding velocity and a corresponding dispersion (Paragraph 0069).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of guided wave modes have a corresponding velocity and a corresponding dispersion that define the propagation.

           Claims 10 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Li et al (US 2013/0194940).

            Re claims 10 and 19, Henry teaches all the limitations of claims 1 and 11 except of wherein the channel quality indicator is generated by determining an impulse response.
             Li teaches of a channel quality indicator being generated by determining an impulse response (Paragraph 0045 and Fig.3).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the CQI being generated by determining an impulse response of the channel for channel measurements.

            Re claim 20, Henry teaches of a system comprising: means for receiving a first guided electromagnetic wave from a remote system (#1500 or #1502, Figures 16, 19 and 
             Li teaches of a channel quality indicator being generated by determining an impulse response (Paragraph 0045 and Fig.3).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the CQI being generated by determining an impulse response of the channel for channel measurements.

Allowable Subject Matter

           Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633